         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT, INC.,                 :
et al.,                                              :
                                                     : CIVIL ACTION-LAW
               Plaintiffs,                           : NO. 2:20-CV-966
                                                     :
       vs.                                           :
                                                     :
KATHY BOOCKVAR, et al.,                              :
                                                     :
               Defendants.                           :

   DEFENDANT’S, CAMBRIA COUNTY BOARD OF ELECTIONS’, ANSWER TO
   PLAINTIFFS’ VERIFIED AMENDED COMPLAINT FOR DECLARATORY AND
                          INJUNCTIVE RELIEF

       AND NOW, comes the Defendant, Cambria County Board of Elections, by and through

its attorney, William Gleason Barbin, and files the within Answer to Plaintiffs’ Verified

Amended Complaint for Declaratory and Injunctive Relief.

                                       INTRODUCTION

       1.      Paragraph 1 states opinions and/or conclusions to which no reply is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       2.      Denied. Several averments in Paragraph 2 are directed to Defendants other

than the Cambria County Board of Elections. Therefore, no response is required. To the extent

that a response is deemed necessary, the remaining averments are denied.

       3.      Paragraph 3 states opinions and/or conclusions to which no reply is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       4.      Paragraph 4 states opinions and/or conclusions to which no reply is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 2 of 31




        5.      Admitted in part and denied in part. It is admitted that the Plaintiffs have filed

suit against the Defendants and seek certain relief. However, it is denied that Plaintiffs are

entitled to the relief being sought.

                                  JURISDICTION AND VENUE

        6.      Admitted.

        7.      Admitted.

                                             PARTIES

        8.      Admitted.

        9.      Admitted.

        10.     Admitted.

        11.     Admitted.

        12.     Admitted.

        13.     Admitted.

        14.     Admitted.

        15.     Admitted.

        16.     Admitted.

        17.     Admitted.

                                       FACTUAL ALLEGATIONS

I.      Federal Constitutional Protections for Free and Fair Public Elections.

        18.     Paragraph 18 states opinions and/or conclusions to which no reply is necessary.

To the extent that a reply is deemed necessary, the same is hereby denied.

        19.     Paragraph 19 states opinions and/or conclusions to which no reply is necessary.

To the extent that a reply is deemed necessary, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 3 of 31




       A.      The Right to Vote in Federal Elections.

       20.     Paragraph 20 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       21.     Paragraph 21 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       22.     Paragraph 22 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       23.     Paragraph 23 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       24.     Paragraph 24 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       25.     Paragraph 25 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       26.     Paragraph 26 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       B.      The Equal Protection Clause of the Fourteenth Amendment.

       27.     Paragraph 27 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       28.     Paragraph 28 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       29.     Paragraph 29 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 4 of 31




       30.     Paragraph 30 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       31.     Paragraph 31 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       32.     Paragraph 32 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       C.      Constitutional Commitment of Federal Election Regulation to the State
               Legislature.

       33.     Paragraph 33 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       34.     Paragraph 34 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       35.     Paragraph 35 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       36.     Paragraph 36 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       37.     Paragraph 37 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       38.     Paragraph 38 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       39.     Paragraph 39 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 5 of 31




II.    Pennsylvania Constitutional Protections for Free and Fair Public Elections.

       40.     Paragraph 40 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       41.     Paragraph 41 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       42.     Paragraph 42 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       43.     Paragraph 43 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       44.     Paragraph 44 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       45.     Paragraph 45 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       46.     Paragraph 46 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

III.   Poll Watching Ensures Free and Fair Public Elections.

       47.     Paragraph 47 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       48.     Paragraph 48 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       49.     Admitted.

       50.     Paragraph 50 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 6 of 31




       51.     Paragraph 51 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       52.     Paragraph 52 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       53.     Paragraph 53 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       54.     Paragraph 54 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       55.     Paragraph 55 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       56.     Paragraph 56 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       57.     Paragraph 57 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       58.     Paragraph 58 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       59.     Paragraph 59 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       60.     Paragraph 60 states opinions and/or conclusions to which no reply is necessary.

To the extent that a reply is deemed necessary, the same is hereby denied.

       61.     Paragraph 61 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 7 of 31




       62.     Paragraph 62 states opinions and/or conclusions to which no reply is necessary.

To the extent that a reply is deemed necessary, the same is hereby denied.

IV.    The Perils of Hastily Moving to an Unmonitored Main-In Voting System.

       63.     Paragraph 63 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       64.     Paragraph 64 states opinions and/or conclusions to which no response is

necessary. To the extent that a reply is deemed necessary, the same is hereby denied.

       65.     Paragraph 65 states opinions and/or conclusions to which no response is

necessary. To the extent that a reply is deemed necessary, the same is hereby denied.

       66.     Paragraph 66 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       67.     Paragraph 67 states opinions and/or conclusions to which no response is

necessary. To the extent that a reply is deemed necessary, the same is hereby denied.

       68.     Paragraph 68 states a conclusion of law to which no reply is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       69.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       70.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       71.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       72.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 8 of 31




       73.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       74.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       75.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       76.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       77.     Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       78.     Paragraph 78 states opinions and/or conclusions to which no response is

necessary. To the extent that a reply is deemed necessary, the same is hereby denied.

       79.     Paragraph 79 states opinions and/or conclusions to which no response is

necessary. To the extent that a reply is deemed necessary, the same is hereby denied.

       80.     Paragraph 80 states opinions and/or conclusions to which no response is

necessary. To the extent that a reply is deemed necessary, the same is hereby denied.

       81.     Paragraph 81 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

V.     Pennsylvania Enacts All-Voter Main-In Voting.

       82.     Paragraph 82 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       83.     Paragraph 83 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.
         Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 9 of 31




       84.     Paragraph 84 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       85.     Paragraph 85 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       86.     Paragraph 86 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       87.     Paragraph 87 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       88.     Paragraph 88 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       89.     Paragraph 89 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       90.     Paragraph 90 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       91.     Paragraph 91 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       92.     Paragraph 92 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       93.     Paragraph 93 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       94.     Paragraph 94 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 10 of 31




       95.     Paragraph 95 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       96.     Paragraph 96 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       97.     Paragraph 97 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       98.     Paragraph 98 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       99.     Paragraph 99 states a conclusion of law to which no response is necessary. To the

extent that a reply is deemed necessary, the same is hereby denied.

       100.    Paragraph 100 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       101.    Paragraph 101 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       102.    Paragraph 102 states opinions and/or conclusions to which no response is

necessary. To the extent that a reply is deemed necessary, the same is hereby denied.

VI.    Defendants’ Administration of Pennsylvania’s 2020 Primary Election Resulted in
Violations of the Election Code and Infringement of Constitutional Rights to Free, Fair,
and Transparent Public Elections.

       103.    Paragraph 103 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       104.    Paragraph 104 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 11 of 31




       105.    Paragraph 105 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       106.    Paragraph 106 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       107.    Paragraph 107 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       108.    Paragraph 108 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       109.    Paragraph 109 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       110.    Paragraph 110 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       111.    Paragraph 111 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       112.    Admitted.

       113.    Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       114.    Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       115.    Denied. Averments in Paragraph 115 are directed to Defendants other than the

Cambria County Board of Elections. Therefore, no response is required.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 12 of 31




       A.      Failure to Perform Proper Verification of Applicant’s Qualifications and

Identity.

       116.    Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       117.    Admitted.

       118.    Admitted.

       119.    Paragraph 119 states a conclusion of law to which no response is necessary. To

the extent that a reply is deemed necessary, the same is hereby denied.

       120.    Paragraph 120 states opinions and/or conclusions to which no response is

necessary. To the extent that a response is deemed necessary, the same is hereby denied.

       121.    Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is denied. To the extent that the averments in Paragraph 121 are

directed to a party other than the Cambria County Board of Elections, no response is required.

       B.      Use of Unmonitored Drop-Boxes and Other Ballot Collection Locations.

       122.    Admitted.

       123.    Paragraph 123 states opinions and/or conclusions to which no response is

necessary. To the extent that a response is deemed necessary, the same is hereby denied.

       124.    Paragraph 124 states opinions and/or conclusions to which no response is

necessary. To the extent that a response is deemed necessary, the same is hereby denied.

       125.    Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       126.    Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 13 of 31




126 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        127.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

127 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        128.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

128 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        129.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

129 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        130.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

130 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        131.   Paragraph 131 states a conclusion of law to which no response is necessary. To

the extent that a response is deemed necessary, the same is hereby denied.

        132.   Paragraph 132 states a conclusion of law to which no response is necessary. To

the extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 14 of 31




        133.   Paragraph 133 states opinions and/or conclusions to which no response is

necessary. To the extent that a response is deemed necessary, the same is hereby denied.

        134.   Paragraph 134 states opinions and/or conclusions to which no response is

necessary. To the extent that a response is deemed necessary, the same is hereby denied.

        C.     Issues Involving Duplicate or Unmailed Absentee and Mail-In Ballots.

        135.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

135 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        136.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

136 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        137.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

137 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        D.     Uneven Treatment of Electors Who Applied for but did not Vote an Absentee or

Mail-In Ballot and Sought to Vote at their Polling Place on Election Day.

        138.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

        139.   Admitted.

        140.   Admitted.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 15 of 31




        141.   Paragraph 141 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

        142.   Paragraph 142 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        143.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

        144.   Admitted.

        145.   Admitted.

        146.   Paragraph 146 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        147.   Paragraph 147 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

        148.   Paragraph 148 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        149.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

149 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        150.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

150 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 16 of 31




        151.   Paragraph 151 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        152.   Paragraph 152 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        E.     Uneven Treatment of Absentee and Mail-In Ballots that Fail to Include a

Secrecy Envelope as Mandated by the Election Code and Act 77.

        153.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

153 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        154.   Paragraph 154 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        155.   Admitted.

        156.   Paragraph 156 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        157.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

157 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        158.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

158 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 17 of 31




       159.   Paragraph 159 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       160.   Paragraph 160 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       161.   Paragraph 161 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       F.     Defendants’ Inconsistent Administration and Uneven Treatment of Voters

Represents an Unconstitutional Infringement of Plaintiffs’ Fundamental Rights.

       162.   Paragraph 162 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       163.   Paragraph 163 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       164.   Paragraph 164 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

VII.   Pennsylvania’s Poll Watching is Unconstitutionally Restrictive.

       165.   Paragraph 165 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       166.   Paragraph 166 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       167.   Paragraph 167 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       168.   Paragraph 168 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 18 of 31




        169.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

        170.   Paragraph 170 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        171.   Paragraph 171 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        172.   Paragraph 172 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        173.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

        174.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

174 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        175.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

175 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        176.   Paragraph 176 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        177.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 19 of 31




       178.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       179.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       180.   Paragraph 180 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       181.   Paragraph 181 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       182.   Paragraph 182 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       183.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       184.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       185.   Paragraph 185 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       186.   Paragraph 186 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       187.   Paragraph 187 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       188.   Paragraph 188 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 20 of 31




        189.    Paragraph 189 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

VIII. Need for Judicial Intervention.

        190.    Paragraph 190 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        191.    Paragraph 191 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        192.    Admitted in part and denied in part. It is admitted that the Plaintiffs have filed

suit against the Defendants and seek certain relief. However, it is denied that Plaintiffs are

entitled to the relief being sought.

                                             COUNT I

                              First and Fourteenth Amendments
      U.S. Const. Art. I §4, cl. 1; Art. II, §1, cl. 2; Amend. I and XIV, 42 U.S.C. §1983
Infringement of the Right to Vote Through Invalid Enactment of Regulations Affecting the
      Time, Place, and Manner of Election Day by Pennsylvania’s Executive Branch

        193.    Paragraphs 1 through 192 above are incorporated herein by reference.

        194.    Paragraph 194 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        195.    Paragraph 195 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

        196.    Paragraph 196 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

        197.    Paragraph 197 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 21 of 31




       198.   Paragraph 198 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       199.   Paragraph 199 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       200.   Paragraph 200 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       201.   Denied. To the extent that the averments in Paragraph 201 are directed to a party

other than Defendant, Cambria County Board of Elections, no response is necessary.

       202.   Paragraph 202 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       203.   Paragraph 203 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       204.   Paragraph 204 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       205.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

                                          COUNT II

                               Fourteenth Amendment
                       U.S. Const. Amend. XIV, 42 U.S.C. §1983
                              Denial of Equal Protection
 Disparate Treatment of Nondisabled Absentee/Mail-In Voters Among Different Counties

       206.   Paragraphs 1 through 205 above are incorporated herein by reference.

       207.   Paragraph 207 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 22 of 31




       208.   Paragraph 208 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       209.   Paragraph 209 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       210.   Paragraph 210 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       211.   Denied. To the extent that the averments in Paragraph 211 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       212.   Paragraph 212 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       213.   Denied. To the extent that the averments in Paragraph 213 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       214.   Denied. To the extent that the averments in Paragraph 214 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       215.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

                                          COUNT III

               Pennsylvania Equal Protection and Free and Equal Elections
                     Pa. Const. Art. VII, §1, Art. I, §28, and Art. I, §5
Infringement of the Right to Vote Through Invalid Enactment of Regulations Affecting the
  Time, Place, and Manner of Election by Pennsylvania’s Executive Branch and Denial of
 Equal Protection via Disparate Treatment of Absentee/Mail-In Voters Amongst Different
                                          Counties

       216.   Paragraphs 1 through 215 are incorporated herein by reference.

       217.   Paragraph 217 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 23 of 31




       218.   Paragraph 218 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       219.   Paragraph 219 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       220.   Denied. To the extent that the averments in Paragraph 220 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       221.   Denied. To the extent that the averments in Paragraph 221 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       222.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

                                          COUNT IV

                           First and Fourteenth Amendments
                     U.S. Const. Amend. I and XIV, 42 U.S.C. §1983
   Infringement of the Right to Vote Through Failure to Sufficiently Safeguard Against
Dilution of Vote by Fraud or Tampering: Poll Watcher Residency Restriction and Polling
                                    Place Restrictions

       223.   Paragraphs 1 through 222 are incorporated herein by reference.

       224.   Paragraph 224 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       225.   Paragraph 225 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       226.   Paragraph 226 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

       227.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 24 of 31




       228.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

       229.   Denied. To the extent that the averments in Paragraph 229 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       230.   Paragraph 230 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       231.   Denied. To the extent that the averments in Paragraph 231 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       232.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

                                          COUNT V

              Pennsylvania Equal Protection and Free and Equal Elections
                     Pa. Const. Art. VII, §1, Art. I, §28, and Art. I, §5
   Infringement of the Right to Vote Through Failure to Sufficiently Safeguard Against
Dilution of Vote by Fraud or Tampering: Poll Watcher Residency Restriction and Polling
                                     Place Restriction

       233.   Paragraphs 1 through 232 are incorporated herein by reference.

       234.   Paragraph 234 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

       235.   Denied. To the extent that the averments in Paragraph 235 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       236.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 25 of 31




                                         COUNTY VI

                            First and Fourteenth Amendments
                      U.S. Const. Amend. I and XIV, 42 U.S.C. §1983
   Infringement of the Right to Vote Through Failure to Sufficiently Safeguard Against
      Dilution of Vote by Fraud or Tampering: Failure to Notice Drop Box Location

        237.   Paragraphs 1 through 236 are incorporated herein by reference.

        238.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

        239.   Denied. To the extent that the averments in Paragraph 239 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

        240.   Paragraph 240 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

        241.   Paragraph 241 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.

        242.   Denied. To the extent that the averments in Paragraph 242 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

        243.   Denied. To the extent that the averments in Paragraph 243 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

        244.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

244 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        245.   Paragraph 245 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 26 of 31




       246.   Denied. To the extent that the averments in Paragraph 246 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       247.   Denied. To the extent that the averments in Paragraph 247 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       248.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

                                         COUNT VII

               Pennsylvania Equal Protection and Free and Equal Elections
                     Pa. Const. Art. VII, §1, Art. I, §28, and Art. I, §5
   Infringement of the Right to Vote Through Failure to Sufficiently Safeguard Against
      Dilution of Vote by Fraud or Tampering, Failure to Notice Drop Box Location

       249.   Paragraphs 1 through 248 are incorporated herein by reference.

       250.   Denied. To the extent that the averments in Paragraph 250 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       251.   Denied. To the extent that the averments in Paragraph 251 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

       252.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

                                         COUNT VIII

                            First and Fourteenth Amendments
                      U.S. Const. Amend I and XIV, 42 U.S.C. §1983
       Infringement of the Right to Vote Through Improper Voting at Polling Places

       253.   Paragraphs 1 through 252 are incorporated herein by reference.

       254.   Paragraph 254 states a conclusion of law to which no response is required. To the

extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 27 of 31




        255.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

255 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        256.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

256 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        257.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

257 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        258.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

258 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        259.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied. To the extent that the averments in Paragraph

259 are directed to a Defendant other than the Cambria County Board of Elections, no response

is required.

        260.   Paragraph 260 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 28 of 31




        261.   Denied. To the extent that the averments in Paragraph 261 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

        262.   Denied. To the extent that the averments in Paragraph 262 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

        263.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

                                          COUNT IX

                Pennsylvania Equal Protection and Free and Equal Elections
                      Pa. Const. Art. VII, §1, Art. I, §28, and Art. I, §5
        Infringement of the Right to Vote Through Improper Voting at Polling Places

        264.   Paragraphs 1 through 263 are incorporated herein by reference.

        265.   Paragraph 265 states opinions and/or conclusions to which no response is

required. To the extent that a response is deemed necessary, the same is hereby denied.

        266.   Denied. To the extent that the averments in Paragraph 266 are directed to a party

other than the Defendant, Cambria County Board of Elections, no response is necessary.

        267.   Defendant, Cambria County Board of Elections, is without sufficient information

to respond. Therefore, the same is hereby denied.

        WHEREFORE, Defendant, Cambria County Board of Elections, for the reasons set forth

herein, requests your Honorable Court to dismiss Plaintiffs’ Verified Amended Complaint for

Declaratory and Injunctive Relief and deny Plaintiffs’ demand for costs, expenses, and attorneys’

fees.
Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 29 of 31




                                  Respectfully submitted,



                                  /s/ William Gleason Barbin, Esquire
                                  William Gleason Barbin, Esquire
                                  Cambria County Solicitor

                                  Pa. I.D. No. 29294
                                  Cambria County Courthouse
                                  200 South Center Street
                                  Ebensburg, PA 15931
                                  (814) 472-1607
                                  wgbarbin@atlanticbb.net

                                  Attorney for Cambria County Board of
                                  Elections
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 30 of 31




                                  CERTIFICATE OF SERVICE

       I hereby certify, on the 19th day of August, 2020, that a true and correct copy of the

foregoing Answer to Plaintiffs’ Verified Amended Complaint for Declaratory and Injunctive

Relief was filed electronically. Notice of this filing will be sent to all registered parties by

operation of the Court’s electronic filing system.



                                                               /s/ William Gleason Barbin, Esquire
                                                               William Gleason Barbin, Esquire
                                                               Cambria County Solicitor
        Case 2:20-cv-00966-NR Document 395 Filed 08/19/20 Page 31 of 31




                            CERTIFICATE OF COMPLIANCE

       The undersigned hereby certifies that this filing complies with the provisions of the

Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the

Appellate and Trial Courts that requires filing confidential information and documents

differently that non-confidential information and documents.



Date: August 19, 2020                                       /s/ William Gleason Barbin, Esquire
                                                            William Gleason Barbin, Esquire
                                                            Cambria County Solicitor
